IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-07,454-38


ALVIN CHARLES DUNCAN, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 419955 IN THE 263RD JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he  contends that he  filed an application for a writ of habeas corpus
in the 263rd Judicial District Court of Harris County on January 9, 2012, that more than 35 days have
elapsed, and that the application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. Respondent, the District Clerk of  Harris
County, is ordered to file a response, which may be made by: submitting the record on such habeas
corpus application; submitting a copy of a timely filed order that designates issues to be investigated,
see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that Relator has not
filed an application for a writ of habeas corpus in Harris County. Should the response include an
order designating issues, proof of the date the district attorney's office was served with the habeas
application shall also be submitted with the response. This application for leave to file a writ of
mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such
response shall be submitted within 30 days of the date of this order.


Filed: March 21, 2012
Do not publish